UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION
SKYLAR JOSEPH HETZLER,
Plaintiff,
Vv. Case No: 5:20-cev-135-GKS-PRL
ANDREW M. SAUL,
COMMISSIONER OF THE
SOCIAL SECURITY
ADMINISTRATION,

Defendant.

 

ORDER
THIS CAUSE concerns Plaintiff Skylar Joseph Hetzler’s appeal! from a final

decision * of the Commissioner of the Social Security Administration (the
Commissioner) denying his applications for Disability Insurance Benefits (DIB) and
Supplemental Security Income (SSID.? On May 24, 2021, the United States
Magistrate Judge issued a Report and Recommendation (Report and
Recommendation) recommending that the Administrative Law Judge’s (ALJ)
decision be affirmed (Doc. 19). Thereafter, Plaintiff Hetzler filed Objections to the

Report and Recommendation and Request for Oral Argument, (Doc. 20), and the

 

' Complaint filed April 2, 2020. (Doc. 1).

* Decision, March 5, 2019. (Doc. 15-2), Subsequently, on February 5, 2020, the Appeals
Council denied Plaintiff’s request for a review of the ALJ’s decision.

3 The Commissioner filed a certified copy of the record before the Social Security
Administration. (See Doc. 15.)
Commissioner filed a Response to the Objections (Doc. 21) seeking affirmance of
the Report and Recommendation and denial of the Request for Oral Argument.

The ALJ’s findings are supported by substantial evidence, and the ALJ
applied the proper legal analysis to Plaintiffs disability claims. After de novo
review of the portions of the Report and Recommendation (Doc. 19) to which
Plaintiff objects, it is hereby ORDERED and ADJUDGED as follows:

1. Plaintiff's Request for Oral Argument, (Doc. 20), is DENIED.

2. United States Magistrate Judge Philip R. Lammens’ Report and
Recommendation (Doc. 19) is APPROVED and ADOPTED and is made part of
this Order for all purposes, including appellate review.

3. The Commissioner’s final decision in this case is AFFIRMED under
sentence four of 42 U.S.C. § 405(g).

4. The Clerk of Court is directed to ENTER JUDGMENT accordingly and
CLOSE the case.

DONE AND ORDERED at Orlando, Florida, this 3 3 day of June,

 

2021.
G. KEN DALL SHARP
SENIOR UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record
Unrepresented Parties
